Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00351-CV

                           BRUINGTON ENGINEERING, LTD.,
                                     Appellant

                                               v.

                               PEDERNAL ENERGY, L.L.C.,
                                      Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,767
                          Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order Denying
Defendant Bruington Engineering, Ltd.’s Motion to Dismiss With Prejudice is REVERSED and
judgment is RENDERED that all claims by Pedernal Energy, L.L.C. against Bruington
Engineering, Ltd. are DISMISSED. The cause is REMANDED to the trial court for a
determination of whether such dismissal is with prejudice or without prejudice.

       It is ORDERED that appellant recover its costs of this appeal from appellee.

       SIGNED May 8, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice